DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.

35 U.S.C. 102(a)(1) rejection of Claims 10-12
Applicant argues that Belliveau provides no disclosure or suggestion that upper receiver assembly portions 320A and 320B and lower receiver assembly portions 322A and 322B are cast components.
The Examiner disagrees.  Belliveau discloses that coupler body 102 “could be formed from a common structural component, such as a casting, without detracting from the invention of this application” (Col. 5, Ln. 22-28).  Belliveau’s coupler body 102 and lower receiver portion 322 are understood to be components of coupler 100 and coupler system 300, respectively.  Belliveau further discloses that “[w]ith reference to FIGS. 21-30, shown is a coupler system 300 that includes coupler 100 according to one or more of the embodiments disclosed above along with a coupler receiver 302 (best shown in FIGS. 23-26 discussed more below). In that coupler 100 has been fully described above, it will not be described in detail with relation to system 300 in the interest of brevity. Further, like reference numbers will be used in the description of these embodiments for clarity, but this is not intended to limit the invention of this application” (Col. 9. Ln. 34-43).  Belliveau further discloses that “one or more of the separate components shown in the drawings of this application could be formed from a component unitary component, such as by casting, without detracting from the invention of this application” (Col. 5 Ln. 58-66).  Thus, Belliveau clearly discloses that upper receiver assembly portions 320A and 320B and lower receiver assembly portions 322A and 322B could be cast components.
Applicant argues that the Office Action dated 02/02/2022 is unclear which components of Belliveau are asserted to constitute the first and second carrier plates.
The Examiner responds that the current Office Action has been amended for clarity.
Applicant argues that if Belliveau’s 320A and 322A correspond to claimed “first implement carrier plate casting” and 320B and 322B correspond to claimed “second implement carrier plate casting,” that Belliveau does not anticipate these limitations because these components are multi-piece assemblies which are bolted together.
The Examiner responds that Belliveau discloses that “portions of the body could be formed from a common structural component, such as a casting, without detracting from the invention of this application,” and that “one or more of the separate components shown in the drawings of this application could be formed from a component unitary component, such as by casting, without detracting from the invention of this application” (Col. 5 Ln. 22-28 and 58-66).  Thus, it is understood by the Examiner that Belliveau discloses 320A and 322A could be formed as a single, cast component, and 320B and 322B could be formed as another single, cast component.
Applicant argues that Belliveau’s disclosure does not support the assertion that fastener receiving apertures in 390 for fasteners 402 constitute side apertures providing weld locations between the cross-member and the cross-member receiving collar.
The Examiner responds that Belliveau’s aperture in 390 for fasteners 402 is clearly a “side aperture,” as claimed.  The limitation “to provide weld locations” is interpreted as intended use, and that Belliveau’s apertures for fasteners 402 are clearly capable of providing “weld locations between the cross-member and the cross-member receiving collar.”
Applicant further argues that one of skill in the art would clearly understand that a fastener aperture, sized for a fastener width, is not a side aperture providing a weld location between the cross-member and the cross-member receiving collar.
The Examiner disagrees, responding that one of ordinary skill in the art is well versed in the use of welding apertures, and would clearly see that Belliveau’s fastener aperture could be a weld aperture.
Applicant’s arguments with respect to Belliveau and unexamined, new claims 23-26 are addressed in the rejection of these claims.

35 U.S.C. 103 rejection of Claims 13-14
In response to applicant's argument that “one of skill in the art would not look to a control sensor assembly to solve a problem with regard to a lift arm and implement carrier of a power machine,” it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Applicant’s claimed “tilt stop” is understood to limit the rotational range between two structures (lift arm and implement carrier plate castings).  Similarly, Noll discloses engaging structure 56 to limit the rotational range between two structures (linkage 14 and mount 18).  Thus, Noll’s disclosure is reasonably pertinent to the particular problem with which the applicant was concerned and is deemed to be analogous art.
Applicant argues that Noll doesn't disclose a machined stop in a cast piece of material.
The Examiner responds that Belliveau discloses a cast piece of material, and that Noll discloses “the main block of the system is machined” (Par. 0010), which is understood to include engaging structure 56.  One of ordinary skill in the art, when presented with Noll’s teachings, would know that Belliveau’s implement carrier plate castings could be modified to include an engaging structure (or tilt stop) by machining the casting.

Claim Objections
Claim 23 is objected to because of the following informalities:  The claim recites in part “when the implement is mounted on the lift arm structure by the on the implement carrier” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belliveau (US 9,945,093).
Belliveau discloses;
Claim 10. An implement carrier (302) configured to be pivotally coupled to a lift arm structure of a power machine, the implement carrier comprising: first implement carrier plate casting (320A and 322A) and second implement carrier plate casting (320B and 322B) providing implement interface surfaces (mating surfaces with 430) configured to engage with an implement to be mounted on the lift arm structure of the power machine, wherein each of the first and second implement carrier plate castings has formed therein a lift arm attachment aperture (420 and 422) configured to pivotally attach the implement carrier plate casting to the lift arm structure, a tilt cylinder attachment aperture (apertures receiving 374) configured to pivotally attach a tilt cylinder to the implement carrier plate casting, and a cross-member receiving collar (annotated Fig. 27); and a cross-member (annotated Fig. 27) secured to and extending between the cross-member receiving collars of the first and second implement carrier plate castings (Col. 5, Ln. 14-66, Col. 9-10, and Fig. 27-29).  
Claim 11. The implement carrier of claim 10, wherein the cross-member receiving collar of each of the first and second implement carrier castings comprises at least one side aperture (aperture receiving 402) extending through a side of the cross-member receiving collar which is capable of providing weld locations between the cross-member and the cross-member receiving collar (Col. 10 and Fig. 27).  
Claim 12. The implement carrier of claim 11, wherein the at least one side aperture extending through the side of the cross-member receiving collar is capable of providing collar deformability to allow deformation of the collar to absorb stresses on the implement carrier plate casting.  

	In a different interpretation of Belliveau, Belliveau discloses;
Claim 10. An implement carrier (302 and right and left 310) configured to be pivotally coupled to a lift arm structure of a power machine, the implement carrier comprising: first implement carrier plate casting (left-hand 310, 320A, and 322A) and second implement carrier plate casting (right-hand 310, 320B, and 322B) providing implement interface surfaces (surfaces of right and left 310 which are facing away, as shown in Fig. 27) configured to engage with an implement to be mounted on the lift arm structure of the power machine, wherein each of the first and second implement carrier plate castings has formed therein a lift arm attachment aperture (420 and 422) configured to pivotally attach the implement carrier plate casting to the lift arm structure, a tilt cylinder attachment aperture (apertures receiving 374) configured to pivotally attach a tilt cylinder to the implement carrier plate casting, and a cross-member receiving collar (annotated Fig. 27); and a cross-member (annotated Fig. 27) secured to and extending between the cross-member receiving collars of the first and second implement carrier plate castings (Col. 5, Ln. 14-66, Col. 9-10, and Fig. 27-29).
	It is noted that Belliveau’s disclosure of “one or more of the separate components shown in the drawings of this application could be formed from a component unitary component, such as by casting, without detracting from the invention of this application” (Col. 5 Ln. 58-66) is understood to mean that 320A, 322A, 352, and 359 could be formed as a single cast component.
Claim 23. The implement carrier of claim 10, wherein the implement interface surfaces of the first and second implement carrier plate castings include flat surfaces (surfaces of right and left 310 which are facing away, as shown in Fig. 27 appear to be flat) configured to be positioned against surfaces of an implement interface when the implement is mounted on the lift arm structure by the on the implement carrier (Fig. 27).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Belliveau in view of Noll (US 2017/0086366).
Belliveau discloses;
Claim 14. The implement carrier of claim 10, wherein each of the first and second implement carrier plate castings are formed of a single cast piece of material (Col. 5, Ln. 23-28).
	Belliveau is silent to;
Claim 13. Each of the first and second implement carrier plate castings further comprises a tilt stop machined surface configured for contacting the lift arm structure to prevent further movement, in one direction, of the implement carrier plate casting relative to the lift arm structure.  
Claim 14. The lift arm attachment aperture and the tilt cylinder attachment aperture of each of the first and second implement carrier plate castings are machined into the implement carrier plate casting.  
	However, Noll discloses a control sensor (Fig. 2) for an agricultural harvester, and further teaches a machined surface (56) configured for contacting an arm (14) and limiting its rotation to a predetermined angle (Par. 0010 and 0040, and Fig. 2, 3, and 6).
	Therefore, in view of Noll’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Belliveau’s implement carrier to include a machined surface configured for contacting the arm to limit its rotation to a predetermined angle.  
	Noll further teaches that the main block (understood to be 18) is machined (Par. 0010).
	Therefore, in view of Noll’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have machined Belliveau’s lift arm attachment apertures and tilt cylinder attachment apertures so that the aperture diameter is precise.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kisse (US 7,824,145) in view of Belliveau.
Kisse discloses;
Claim 24. An implement carrier (28) configured to be pivotally coupled to a lift arm structure (18) of a power machine (10), the lift arm structure including first and second lift arms (right and left 18), the implement carrier comprising: first implement carrier plate (104) and second implement carrier plate (106) providing implement interface surfaces (110) configured to engage with an implement (Col. 1, Ln. 14-18) to be mounted on the lift arm structure of the power machine, wherein each of the first and second implement carrier plates has formed therein a lift arm attachment aperture (144) configured to pivotally attach the implement carrier plate to the lift arm structure, a tilt cylinder attachment aperture (apertures of 134 and 136) configured to pivotally attach a tilt cylinder (170) to the implement carrier plate, and a cross-member receiving collar (the region of 130 that forms 140), wherein the lift arm attachment aperture of the first implement carrier plate is configured to pivotally attach the first implement carrier plate to the first lift arm of the lift arm structure while the lift arm attachment aperture of the second implement carrier plate is configured to pivotally attach the second implement carrier plate to the second lift arm of the lift arm structure; and a cross-member (108) secured to and extending between the cross-member receiving collars of the first and second implement carrier plates (Col. 1-4 and Fig. 1-5).  
Note: The term “collar” is interpreted as “a part of an object or machine that fits around something curved and protects it” (OneLook online dictionary).
Claim 25. An implement carrier configured to be pivotally coupled to a lift arm structure of a power machine, the implement carrier comprising: first implement carrier plate (104) and second implement carrier plate (406) providing implement interface surfaces (110) configured to engage with an implement (Col. 1, Ln. 14-18) to be mounted on the lift arm structure of the power machine, wherein each of the first and second implement carrier plates has formed therein a lift arm attachment aperture (144) configured to pivotally attach the implement carrier plate to the lift arm structure, a tilt cylinder attachment aperture (apertures of 134 and 136) configured to pivotally attach one of first and second tilt cylinders to the implement carrier plate, and a cross-member receiving collar, wherein the tilt cylinder attachment aperture of the first implement carrier plate is configured to be pivotally attached to the first tilt cylinder while the tilt cylinder attachment aperture of the second implement carrier plate is configured to be pivotally attached to the second tilt cylinder; and a cross-member (108) secured to and extending between the cross-member receiving collars of the first and second implement carrier plates (Col. 1-4 and Fig. 1-5).  
Claim 26. An implement carrier configured to be pivotally coupled to a lift arm structure of a power machine, the implement carrier comprising: first implement carrier plate (104) and second implement carrier plate (106) providing implement interface surfaces configured to engage with an implement (Col. 1, Ln. 14-18) to be mounted on the lift arm structure of the power machine, wherein each of the first and second implement carrier plates having formed therein a lift arm attachment aperture (144) configured to pivotally attach the implement carrier plate to the lift arm structure, a tilt cylinder attachment aperture (apertures of 134 and 136) configured to pivotally attach one of first and second tilt cylinders to the implement carrier plate, and a cross-member receiving collar (the region of 130 that forms 140), wherein the lift arm attachment aperture of the first implement carrier plate is configured to pivotally attach the first implement carrier plate to the first lift arm of the lift arm structure while the lift arm attachment aperture of the second implement carrier plate is configured to pivotally attach the second implement carrier plate to the second lift arm of the lift arm structure, and wherein the tilt cylinder attachment aperture of the first implement carrier plate is configured to be pivotally attached to the first tilt cylinder while the tilt cylinder attachment aperture of the second implement carrier plate is configured to be pivotally attached to the second tilt cylinder; and a cross-member (108) secured to and extending between the cross-member receiving collars of the first and second implement carrier plates (Col. 1-4 and Fig. 1-5).  
	Kisse does not recite first and second implement carrier plates are castings.
	However, Belliveau discloses an implement carrier (302 and right and left 310) configured to be pivotally coupled to a lift arm structure of a power machine, the implement carrier comprising: first implement carrier plate (left-hand 310, 320A, and 322A) and second implement carrier plate (right-hand 310, 320B, and 322B) providing implement interface surfaces (surfaces of right and left 310 which are facing away, as shown in Fig. 27) configured to engage with an implement to be mounted on the lift arm structure of the power machine (Col. 5, Ln. 14-66, Col. 9-10, and Fig. 27-29), and further teaches “one or more of the separate components shown in the drawings of this application could be formed from a component unitary component, such as by casting, without detracting from the invention of this application” (Col. 5 Ln. 58-66).
Therefore, in view of Belliveau’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Kisse’s first and second implement carrier to be castings to simplify fabrication of the implement carrier by reduce the number of pieces that form the apparatus.  

    PNG
    media_image1.png
    935
    834
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652